Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on January 10, 2022. There are twelve claims pending and seven claims under consideration. Claims 8-12 have been withdrawn as claims directed to a non-elected invention. This is the first action on the merits. The present invention relates to novel purines of general formula A:

    PNG
    media_image1.png
    262
    136
    media_image1.png
    Greyscale
,
processes for their preparation, pharmaceutical compositions containing them and their
use in therapy, particularly in the treatment or prevention of conditions having an association with NR2B negative allosteric modulating properties.	
	Election of Group I was made with traverse in the reply filed on January 10, 2022.  Examiner has reviewed Applicant’s arguments as to why the claims should all be examined together and not found the argument persuasive. Examiner notes as stated in the restriction requirement, Restriction for examination purposes as indicated is proper 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
 
In the present application, the compound claims would fall under C07D while the method of use claims would fall under A61K. Thus the inventions have acquired a separate status in the art in view of their different classification as seen in a). Therefore, this restriction is considered proper and thus made FINAL.
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on the 19178044.4 application filed in the EPO on June 4, 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.
	
Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Election/Restrictions
Claims 1-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 1, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 8-12 directed to methods non-elected without traverse.  Accordingly, claims XXX have been cancelled.
Examiner’s Statement of Reasons for Allowance

	Claims 1-12 are allowed.
Claims 1-12 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to a compound of Formula A.
Conclusion
	Claims 1-12 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699



	
	
	
	
	
	
	Jan